Citation Nr: 0516231	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  01-05 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than May 1, 
1991, for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 1, 
1991, for the award of a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The appellant is the custodian of the veteran who served on 
active duty from July 1963 to June 1967.  The veteran has 
been rated as incompetent by the Department of Veterans 
Affairs (VA) since July 30, 1998.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the San Diego, California, 
VA Regional Office (RO).

The Board notes that in correspondence dated in September 
2001 the veteran's attorney, in essence, requested that the 
appeal be limited to the narrow issues of entitlement to 
earlier effective dates for the grants of service connection 
for PTSD and a total disability rating based upon the 
invalidity of 38 C.F.R. § 3.400(q)(1)(ii).

In this case, in a November 2001 Board decision, the 
veteran's claims of entitlement to effective dates earlier 
than May 1, 1991, for the awards of service connection for 
PTSD and a total disability rating based upon individual 
unemployability were denied.  The appellant appealed the 
November 2001 Board decision to the United States Court of 
Appeals for Veterans Claims (Court). Pursuant to a January 
2003 Joint Motion for Remand and to Stay Proceedings by the 
Secretary and the appellant (Joint Motion), the Court issued 
a January 2003 Order vacating the November 2001 Board 
decision in light of the changes in the law pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5103(a), and the holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  See also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  At present, after an August 2003 
Board remand to the RO for additional development for 
compliance with the January 2003 Joint Motion, the appeal is 
once again before the Board. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed and the veteran has 
been notified of the evidence necessary to substantiate the 
claims.

2.  An October 1989 Board decision denied the veteran's claim 
seeking entitlement service connection for a psychiatric 
disorder.

3.  In November 1989, the veteran submitted a claim to reopen 
the previously denied claim of service connection for a 
psychiatric disorder.  A December 1989 rating decision denied 
entitlement to service connection for a psychiatric disorder.  
The veteran was notified of this decision and of his 
appellate rights in a January 1990 letter.  As the veteran 
failed to timely appeal the December 1989 rating decision, 
this decision is final.

4.  On May 1, 1991, the RO received correspondence which was 
construed as a request to reopen a claim for entitlement to 
service connection for a psychiatric disorder.

5.  An April 1999 rating decision, inter alia, granted the 
veteran's claim of entitlement to service connection for PTSD 
and assigned a 70 percent disability rating effective May 1, 
1991.

6.  In correspondence dated May 12, 1999, the RO notified the 
veteran entitlement to service connection for PTSD had been 
granted and informed him that he might be entitled to a total 
disability rating based upon individual unemployability. 

7.  On May 28, 1999 and November 8, 1999, the veteran 
submitted claims of entitlement to a total disability rating 
based upon individual unemployability.

8.  A February 2000 rating decision, inter alia, granted the 
veteran's claim of entitlement to a total disability rating 
based upon individual unemployability effective May 1, 1991.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to May 1, 1991 for the award of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).

2.  The criteria for entitlement to an effective date prior 
to May 1, 1991 for the award of a total disability rating 
based upon individual unemployability have not been met.  
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
earlier effective dates via an April 2004 letter, and a 
September 2004 supplemental statement of the case.  These 
documents provided the veteran with specific information 
concerning the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decision was 
made before April 2004, the date the VCAA letter was sent to 
the veteran.  However, in reviewing the AOJ determination on 
appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the AOJ's decision.  As provided by 38 U.S.C.A. § 7104(a) 
(West 2002), all questions in a matter which under 
38 U.S.C.A. § 511(a) (West 2002) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Furthermore, per May 2003 and December 2004 letters 
from the veteran's attorney, the veteran does not have 
additional evidence or argument that needs to be submitted.  
Thus, the Board finds that no additional evidence, which may 
aid the veteran's claims or might be pertinent to the bases 
of the claims, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of the claims for 
earlier effective dates and to respond to VA notices.  
Although the VA notices that were provided to the appellant 
do not contain the "fourth element" per se, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to the claims.  By the 
informational letter, the SOC, and various SSOCs issued, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's 
claims discussed herein would not be prejudicial error to the 
appellant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

I.  Background

In May 1987, the veteran submitted a statement, in essence, 
requesting entitlement to service connection for a nervous 
disorder.  The veteran's claim was denied in a September 1987 
rating decision.  The veteran subsequently perfected his 
appeal regarding this issue, and an October 1989 Board 
decision denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder.

In November 1989, the veteran submitted a claim to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disorder; reconsideration was also 
requested.  A December 1989 rating decision denied 
entitlement to service connection for a psychiatric disorder.  
The veteran was notified of this decision and of his 
appellate rights in a January 1990 letter.  The veteran 
failed to timely appeal the December 1989 rating decision, 
and thus, this decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

In March 1990, the Board denied reconsideration of the 
October 1989 Board decision.  

On May 1, 1991, the VA received correspondence which was 
construed as a request to reopen a claim for entitlement to 
service connection for a psychiatric disorder. The VA, in 
August 1991, determined that new and material evidence had 
not been submitted sufficient to reopen the claim. The 
veteran perfected an appeal to the August 1991 rating 
decision, and the Board, in a November 1994 decision, found 
that no new and material evidence had been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a psychiatric disorder.  The Board's November 
1994 decision was then appealed by the veteran to the Court, 
and a joint motion for remand of the Board's decision was 
filed in September 1995.  The Court, in an October 1995 
Order, granted the motion for remand, and the Board's 
November 1994 decision was vacated.  Subsequently, in an 
April 1999 rating decision, the RO granted the veteran's 
claim for service connection for PTSD, and assigned a 70 
percent disability rating effective from May 1, 1991.

In correspondence dated May 12, 1999, the RO notified the 
veteran entitlement to service connection for PTSD had been 
granted and informed him that he might be entitled to a total 
rating based on individual unemployability.

On May 28, 1999 and November 8, 1999, the veteran submitted 
formal claims of entitlement to a total disability rating 
based upon individual unemployability.  And, a February 2000 
rating decision, inter alia, granted entitlement to a total 
rating based on individual unemployability effective from May 
1, 1991.

In the notice of disagreement and substantive appeal the 
appellant requested entitlement to effective dates from the 
date of the veteran's claim on November 30, 1989.  The June 
2001 substantive appeal also claimed an earlier effective 
date was warranted because 38 C.F.R. § 3.400(q)(1)(ii) was 
invalid because it exceeded the plain language of 38 U.S.C.A. 
§ 5110(a).

In correspondence dated in September 2001 the veteran's 
attorney conceded that the November 30, 1989, document did 
not constitute a renewed formal claim or a notice of 
disagreement and, in essence, requested that the appeal be 
limited to the narrow issues of entitlement to earlier 
effective dates for PTSD and a total rating based on 
individual unemployability based upon the invalidity of 38 
C.F.R. 
§ 3.400(q)(1)(ii).

II.  Analysis

With respect to the applicable law, VA regulations provide 
that previous rating determinations which are final and 
binding are accepted as correct in the absence of clear and 
unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2004).  
However, despite the finality of a prior adverse decision a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).

The applicable statutory law provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
See 38 U.S.C.A. § 5110(a) (West 2002).

VA regulations provide that the effective date of an 
evaluation and award of compensation for a claim received 
after a final disallowance is the date of receipt of the new 
claim or the date entitlement arose, whichever is the later.  
See 38 C.F.R. 
§ 3.400(q)(1)(ii) (2004).

As noted above, in December 1989, the VA denied entitlement 
to service connection for a psychiatric disorder.  The 
veteran was notified by correspondence dated January 8, 1990, 
but did not appeal.  Therefore, the rating decision became 
final.  38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. § 19.192 
(1989).

Based upon the evidence of record, the Board finds that an 
effective date earlier than May 1, 1991, for the award of 
entitlement to service connection for PTSD is not warranted.  
The record reflects the veteran did not appeal a December 
1989 rating decision and that determination became final.  
The Board notes the facts in this case are not in dispute.

Although contentions have been advanced to the effect that 
the veteran was totally disabled because of PTSD since before 
May 1, 1991, the Board finds there is no basis in law or fact 
whereby the veteran may be granted an earlier effective date. 
See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.158, 3.400.  As there 
is no evidence that the veteran filed a request to reopen the 
previously disallowed claim prior to May 1, 1991, the Board 
must conclude that an earlier effective date is not 
warranted.  

As found in the February 2000 rating decision, the veteran 
met the criteria for the assignment of a total disability 
rating based upon individual unemployability due to the 
service-connected PTSD under 38 C.F.R. § 4.16 effective May 
1, 1991, the date of receipt of claim.  

With respect to the effective dates, the effective date of an 
increase in disability compensation shall be the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred if a claim was received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2) (2004).

While the Board acknowledges the legal argument raised by the 
attorney for the veteran, to the effect that 38 C.F.R. § 
3.400(q)(1)(ii) is invalid as it exceeds the plain language 
of 38 U.S.C.A. § 5110(a), the Board notes that it is bound by 
the rules and regulations of VA.  See 38 U.S.C.A. § 7104 
(West 2002).  Moreover, the Board finds the regulation does 
not exceed statutory authority.  The Board notes that 38 
C.F.R. § 3.400(q)(1)(ii) is consistent with the plain 
language of 38 U.S.C.A. § 5110(a) for a claim reopened after 
final adjudication.  Although the regulation uses the term 
"new claim" and the statute refers to the term 
"application," the Court has held that in accordance with 
the contextual meaning of "an award of disability 
compensation,"" the phrase "application therefore" means 
the application that resulted in the award of disability 
compensation currently under review for an effective date.  
See Wright v. Gober, 10 Vet. App. 343 (1997).

In Wright the Court noted that the appellant in that case 
argued that it was possible that the phrase "if application 
therefore is received within one year from such date of 
discharge or release" could mean that the filing of an 
application for a particular disability within one year after 
separation from service preserves the date-of-separation 
effective date even when service connection is denied under 
that application and then granted on the basis of a much 
later application to reopen for that same disability.  The 
Court held that "[a]t most, this argument is based on a 
highly speculative suggestion that there is ambiguity in the 
language of section 5110(b)(1).  But the suggestion of 
ambiguity is belied by the plain meaning of the statute.  
Nothing in the statute indicates that an effective date can 
be set based upon an application that resulted in a final 
disallowance of the claim."  Id. at 347.  Therefore, the 
Board finds the claim must be denied.

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993). 

In this case, after reviewing the evidence of record, the 
Board finds that the evidence is not in relative equipoise, 
and thus, the benefit of the doubt rule is not for 
application in this case.


ORDER

The claim for entitlement to an effective date earlier than 
May 1, 1991, for the award of service connection for PTSD is 
denied.

The claim for entitlement to an effective date earlier than 
May 1, 1991, for the award of a total disability rating based 
upon individual unemployability is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


